Appellant complains in his motion and contends that in order to properly evaluate his Bill No. 9, it is necessary to take into consideration Bill No. 5 at the same time.
Bill No. 5 is concerned with a question propounded to appellant while on cross-examination as to whether he had expressed one word of regret or remorse for anything that happened at this scene where Mrs. Tonn lost her life and Mrs. Lee was injured. An objection to such question was immediately sustained by the court and the jury instructed to disregard the same. However, according to Bill No. 9, the District Attorney, in his argument to the jury, stated as follows:
"The defendant, in all his testimony as a witness in this case, never did at any time express any sympathy or made mention of the fact that he was sorry for the damage he had done, and of the killing of Mrs. Tonn, and of the injury suffered by the poor woman who testified here to you from a stretcher."
At this point the defendant's attorney immediately objected to the statements made and the court sustained such objection *Page 102 
and instructed the jury not to consider the same for any purpose. The trial court also qualifies the bill with the following statement:
"The defendant did (not) testify as a witness in the case, and did not at any time during his testimony express any sympathy or make mention of the fact that he was sorry for the damage he had done, or of the killing of Mrs. Tonn, or of the injuries suffered by Mrs. Lee, except as shown in Statement of Facts, and counsel for the defendant had, in his argument, discussed the defendant's good reputation and had stated that the defendant would not have voluntarily caused such injuries, and that both Mr. Bishop, defense counsel, and the defendant were sorry that such injuries had occurred."
The word (not) in the court's qualification is evidently a typographical error because the statement of facts shows that appellant did testify upon the trial, and same is also shown in the above statement.
From such qualification it is shown that both the argument of defense counsel, as well as that complained of herein, took place after the trial court had ruled on the admissibility of the question shown in Bill No. 5; and was in answer to the expressions of appellant's counsel of remorse and regret upon his client's part in argument to the jury. We think the statement of the District Attorney arose because of, and was provoked by the expressed regret of counsel himself and appellant as shown in his argument set forth in the completed bill to which qualification no exception was taken, and that such remarks were well within the District Attorney's rights when answering such statement relative to appellant's remorse and regret. True it is that appellant received six months over the minimum under the verdict of the jury, but we are impressed with the idea that the gruesome facts presented herein would have supported a much heavier sentence than the one awarded to appellant by a merciful jury.
The motion for rehearing is overruled. *Page 103